OPINION
By THE COURT.
Submitted upon motion of the defendant-appellee seeking an order dismissing the appeal on questions of law and fact for the reason that this Court has no jurisdiction to entertain such an appeal. The action seeks an order restraining the defendant from enforcing certain provisions of the Unemployment Compensation Act as being in violation of the Constitution of the United States and of the State of Ohio. The action originated in the Court of Common Pleas and is not an appeal from a decision of the Board of Review. See. 1346-4 GC is therefore not applicable. The action is one in chancery and is appealable on law and fact. City of Newark v. American Bottle Co., 100 Oh St 541.
The motion will be overruled.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.